Staley, Jr., J.
Appeal from an order of the County Court of Chemung' County denying appellant’s motion for a hearing before the court, upon the issue of voluntariness of certain statements, admissions and confessions introduced against the appellant upon his trial in June, 1956. The trial court, in the charge, made reference to the admissions in evidence, and instructed the jury in reference to the issue of admissions in court. It also charged the provisions of section 395 of the Code of Criminal Procedure and referred to appellant’s contention that he did not have any recollection of what happened on the day of the crime from the early part of the day until some time later when he was in court and specifically charged that “you can take into consideration all of the facts and evidence to decide whether the confession was the voluntary confession of the defendant.” The trial court’s charge, under the Huntley ruling, entitles the appellant to a hearing (People V. Huntley, 15 N Y 2d 72). Order reversed, on the law and the facts, and proceeding remitted to the County Court of Chemung County for a hearing on the issue of voluntariness of defendant’s statements in accordance with People v. Huntley (supra). Gibson, P. J., Herlihy and Reynolds, JJ., concur; Taylor, J., not voting.